EXAMINER’S COMMENT/REASONS FOR ALLOWANCE
This Action is in response to the amendment filed on 8/16/2022, which has been entered.
Claims 1-14, 17, 20-26, 31-38 are pending.

Election/Restrictions
It is noted the claims 17, 22-26 were previously withdrawn from consideration as being drawn to non-elected species.  Upon entry of the amendment the originally elected species are allowable.  Accordingly, the previously withdrawn species are hereby rejoined and and have been fully examined for patentability under 37 CFR 1.104.
Because all species/claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the species election requirement as set forth in the Office action mailed on 4/15/2022 is hereby withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 08/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/194079 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the double patenting rejection has been withdrawn.

Claims 1-14, 17, 20-26, 31-38 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Terminal Disclaimer filed 8/16/2022 is sufficient to overcome the double patenting rejection.  The prior art does not teach the claimed double-stranded siNA comprising the specifically pattern of modifications required by the claims.
The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed (See MPEP § 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



J. E. Angell
Primary Examiner
Art Unit 1635


/J. E. ANGELL/Primary Examiner, Art Unit 1635